 

| | tL, —

Case 1:19-cv-07122-LGS Document 7 Filed 08/20/19 Page 1 of 6
7
|

AP CEIVED |
RO SE OFFICE

|

|

\

|

SONY PRE SE

James H. Brady PIS AUG 20 PHI2: 31
510 Sicomac Ave.

Wyckoff, NJ 07481

August

The Honorable Lorna G. Schofield |
United States District Court |
Southern District of New York
40 Foley Square |
New York NY 10007

Re: James H. Brady v. Barry R.. Ostrager, Index: 7:19-cv-07122

Dear Honorable Judge Schofield:

20, 2019

I am writing pertaining to the inappropriate August 15, 2019 letter written by [Assistant
Attorney General Jonathan D. Conley on behalf of Letitia James and the State of New

York Office of the Attorney General. (Docket #5). The letter is deeply troubl
many reasons of which this Court needs to be made aware. |

|

ing for

First, it is very disturbing that the New York Attorney General would agree ta represent
Barry R. Ostrager when the State of New York is not a Defendant in this case and Barry

R. Ostrager is being sued only in his individual capacity only for his deliberately

unlawful and unconstitutional actions. Since the actions were deliberate and Unlawful
and absent all Defendant's jurisdiction, tax dollars should not be used to pay for Barry R.

Ostrager's legal defense. |

Having said that, I turn the Court's attention to the fiercely aggressive and false

assertions made by Assistant Attorney General Jonathan D. Conley in his completely

inappropriate August 15, 2019 letter.

|

In paragraph 1, Mr. Conley states “we right to advise the Court that Plaintiff Jhmes H.

Brady is barred by a February 2017 filing injunction from commencing this a¢tion
without obtaining leave from this Court. See Brady v. Goldman.”

we respectfully request that the instant action be dismissed with prejudice.”

 

|
Mr. Conley continues: “Because Plaintiff has not complied with this filing 7
|
|
|

irement,
 

Case 1:19-cv-07122-LGS Document? Filed 08/20/19 Page 2 of 6

Mr. Conley must be forced to explain the rationale for making these false clai

LAE

s. Mr.

 

Conley’s claims are outrageous and completely false assertions that are comp
inexcusable because they are being made by New York State's top law enforce
Office. Mr. Conley knows by reading what is written on the face of the Brad

etely
pment
v.

 

Goldman filing injunction that it could not apply in any way, shape or form ta

present action against Barry R Ostrager.

There is no way of construing Plaintiff's Complaint against Barry R. Ostrager

“a factual predicate on the cooperatives air rights appurtenant to Plaintiff's pe
unit, or of the collateral actions that have arisen from it.”

The charges against Barry R. Ostrager are distinctively and exclusively “pred
the multiple unlawful and unconstitutional violations Plaintiff was subjected t

the

as having
hthouse

cated on”
io at the

hands of Mr. Ostrager, and for the $1.7 million dollars in court-created debt that Plaintiff

was forced to pay on September 5, 2018 because Defendant refused to adjudi
Yes or No answer James H. Brady's defense in a personal guarantee case that
nothing whatsoever to do with the filing injunction.

Judge Karas was the randomly assigned Judge to this case on July 30, 2019,,a
up to Judge Karas alone to determine at that time if Plaintiff's Complaint filed
case against Barry R. Ostrager violated the filing injunction issued in Brady v

tate with a
had

ind it was
in this
Goldman.

 

The first judge assigned to the case of James H. Brady v. Barry R. Ostrager'v
Karas on July 30, 2019, and he was the only Judge with subject matter jurisdi
determine if this case was barred by the filing injunction. Judge Karas allowe

Plaintiff's Complaint to go forward when he had subject matter jurisdiction o

yas Judge
ction to
d

ver the case,

because it was clear this action was not predicated on the air rights that were appurtenant

to Plaintiff's penthouse unit or a collateral action pertaining to the air rights.

Mr. Conley finishes the first paragraph of his August 15, 2019 letter asking th
Specifically, Mr
states: “Because Plaintiff has not complied with the pre-filing requirement, v
respectfully request that the instant action be dismissed with prejudice.” This

punish Plaintiff and dismiss his complaint “with prejudice.”

and proven false by reading the filing requirement.

In paragraph 2 of Mr. Conley’s August 15, 2019 letter, his claims become mc

irrational and unbelievable when he actually quotes what the filing injunction

face:

is court to
Conley
re

is a false;

re
says on its

 

 
 

Case 1:19-cv-07122-LGS Document 7 Filed 08/20/19 Page 3 of

|
|
|

Judge Daniels instructed that this “injunction should be broadly constrped to bar
the filing without leave of this Court of any defendant that has a factual predicate

on the cooperative's air rights appurtenant to Plaintiff's penthouse unit
the collateral actions that have arisen from it.

|

in the James H. Brady v. Barry R. Ostrager case, and since it is not a collatée

or any of

al attack

As there is not a single word mentioning the “air rights appurtenant to oni unit,”

predicated on the air rights the case, this action was not blocked by Judge Ka
was the only the judge with subject matter jurisdiction over this case. |

Mr. Conley's dishonesty continues on page 3 of his letter when he writes, wit

ras, who

h a nod and

 

a wink to the Court:

   

This is the third lawsuit Plaintiff has commenced in this Court challen,
state courts’ adjudication of the IGS Realty Lawsuit. The first lawsuit,

ing the

» Brady v.

 

DiFiore, No. 19-CV-4380-ER (S.D.N.Y.),1 was dismissed by Judge B
Ramos in May 2019 on the ground that it “squarely falls among those
actions that Judge Daniels, in Brady, No. 1 6-CV-2287 (GBD) (SN), sp
enjoined Plaintiff from filing without obtaining the Court’s leave.” Or

Dismissal, Brady v. DiFiore, No. 19-CV-4380-ER (S.D.N.Y. May 22,

No. 4. In dismissing that action, Judge Ramos warned Plaintiff “that if
continues to disregard the filing injunction [], the Court may impose a
sanctions on him, including monetary penalties.” Id

cases that pertain “expressly to the air rights that were appurtenant to Plainti!
and half of the Complaint in James H. Brady v. DiFiore dealt with the air rig
Judge DiFiore's involvement in the scandal. It was for that reason that he dis
complaint “without prejudice,” which allows Plaintiff to refile the parts of the

that are not barred by the filing injunction. In an act of deceit, Mr. Conley le
facts out of his letter.

Judge Edgardo Ramos has never seen the Complaint of James H. Brady v. Ba

  
  
  
 

al

gardo

pes of
cifically

r of

019), ECF
e

complaint
ves these

ry R

 

Ostrager; the Complaint was not filed until July 20, 2019, yet Mr. Conley st

at

 

bs that in

 

May 2019 Judge Ramos determined that this case “squarely falls among thos
actions that Judge Daniels, in Brady, No. | 6-CV-2287 (GBD) (SN), specifica.
enjoined Plaintiff from filing without obtaining the Court’s leave.”

e

 

|

types of
ly

 
a deena

 

Case 1:19-cv-07122-LGS Document 7 Filed 08/20/19 Page 4 of 6
|
In paragraph 4, the lies of Mr. Conley and the Attorney General continue to
more outrageous and unbelievable. For example, Mr. Conley states “Plainti

:
among other things, that Justice Ostrager conspired with S.D.N.Y United Sta

Attorney Geoffrey Berman by refusing to properly apply the law in the IGS: F
suit.”
|
|

This claim is totally false and needs to be addressed by this Court.

Nowhere in this complaint or anywhere else does Plaintiff ever say “Judge O
conspired with S.D.N.Y. United States Attorney Geoffrey Berman by refusing
properly apply the law in the JGS Realty Lawsuit.”
It is unacceptable for this Court to permit these false claims to be made by As
Attorney General Conley when this Court knows those claims were never mai

present Complaint, and that is not what the claims against Barry Ostrager are
on.

Most important is the fact that the claims made by Magistrate Judge Moses ii
August 2, 2019 Report and Recommendation are nothing more than dicta sin
no subject matter jurisdiction to adjudicate whether the present action
Barry R. Ostrager is barred by a filing injunction in an unrelated case

A review of Magistrate Judge Moses's August 2, 2019 Report and Recommen

shows she went out of her way to comment on the present action, though she
jurisdiction over the present case.

Most recently, on July 30, 2019, plaintiff filed a new federal lawsuit in

District — this time against Justice Ostrager personally — seeking compe

and punitive damages for Justice Ostrager’s “participation” in a “retali
conspiracy” against plaintiff, as evidenced by his rulings in IGS Realty

Complaint, Brady v. Ostrager, No. 19-CV-7122-KMK (S.D.N.Y. July
ECF No. 1 ff 25, 114-78.

Magistrate Judge Moses stepped in on July 2, 2019 and tried to help save Ba
from the consequences of his unlawful and unconstitutional actions by falsely
inappropriately — out of left field asserting in her Report and Recommendatia

pre-filing injunction in Goldman blocked all actions without leave, but then ¢c
herself by stating that it only applies to cases that are predicated on the air righ

were appurtenant to Plaintiffs Unit. This means simply that the filing injuncti
not apply to the case of James H. Brady v. Barry R. Ostrager.

James J

3

|
|
|
|
|

|
/

et even
alleged,

es
ealty Law

strager
y to

sistant
He in the
predicated

| her
e she has
id. Brady v.

dation
has no

|
|
his
nsatory
ory

v. Brady.
0, 2019),

y Ostrager
and

that the
ntradicts
ts that

on does

 
 

Case 1:19-cv-07122-LGS Document? Filed 08/20/19 Page 5 of 6

It is shameful that the dicta statements of Magistrate Judge Moses in an Augus
Report and Recommendation in an different case are falsely presented as an ad
decision that the filing injunction applied to the present action.

2, 2019
judicated

 

Magistrate Judge Moses's subject matter jurisdiction only pertained to: a) the i
specifically detailed in Plaintiff's Criminal Complaint that James H. Brady is b
deprived of his constitutional First Amendment right to file a criminal complai

 

sue
ping
nt at the

Office of the United States Attorney; and b) Plaintiff was being denied his Fre¢dom of

Information Act requests to obtain files under his name that are in the possessi
FBI and the Department of Justice. All statements made pertaining to any othe
are outside of Magistrate Judge Moses's jurisdiction and are dicta.

This Court was asked by the New York State Attorney General to look at Mag

bn of the
r issues

strate

 

Judge Moses's Report and Recommendation in order to dismiss this unrelated «
against Barry R. Ostrager. Defendant is using the Report and Recommendatio
attempt to solicit bias and retaliation against Plaintiff.

Mr. Conley inappropriately introduced Magistrate Judge Moses's Report and

base
yin an

 

Recommendation into this case when it has no relevance to this case. Since Nh

 

 

introduced Judge Moses’s Report and Recommendation, this Court should loo

Judge Moses was outside her jurisdiction in using the filing injunction to recomr

dismissing an action that had already been adjudicated as not barred by Presid
Valerie Caproni.

In the final paragraph of the letter before his signature, Mr. Conley again false

As two judges in this district have now concluded, Plaintiff’s claims rel
the IGS Realty Lawsuit fall squarely within the scope of this filing injur

while presiding over the JGS Realty Lawsuit, Plaintiff is enjoined from
them here unless and until he obtains leave from this Court.

The claim is totally false.

Judge Caproni never said the JGS Realty Lawsuit falls within the scope of the
injunction.

 

 

  
 

ly states:

ating to
ction.2
Because the claims in this action arise from alleged acts taken by Justice

Ostrager

asserting

filing
L

 

1 . L ii

Case 1:19-cv-07122-LGS Document 7 Filed 08/20/19 Page 6 of 6

 

Judge Karas never said the ]GS Realty Lawsuit falls within the scope of the fil
injunction.

Judge Ramos never said the JGS Realty Lawsuit falls within the scope of the fi
injunction.

filing

lis within

 

United States Attorney Geoffrey Berman never'said the JGS Realty Lawsuit f
the scope of the filing injunction.

The only person ever to say that was Judge Moses, who had no subject matter
jurisdiction to make that claim in her disgraceful August 2, 2019 Report and

Recommendation. Regardless of what she said or did not say, it is all dicta be
was not a matter before her to determine.

bause it

It is plain that the Office of the New York State Attorney General will continue to be as

corrupt under Letitia James as it was under the disgraced former Attorney Ger
Schneiderman. This court must not let itself become complicit in the unlawful
unconstitutional behavior of Ms. James and her Office.
I urge the Court to reject the false claims made in Mr. Conley’s August 15, 20
and to allow this case to move forward.

Sincerely,

recent Besads

James H. Brady

eral Eric
and

15 letter

 

 
